Little, J.
1. The above report of this case clearly shows a state of facts which would estop W. A. Wright, the claimant, from denying title to the land in question to have been in John A. Wright, the defendant in fi. fa., as against McCord, the plaintiff in fi. fa., at the time the loan was made by McCord to John A. Wright; it appearing that W. A. Wright acted for John A. Wright in securing the loan, and represented to the lender that title to this land which was offered as security was in John A. Wright, the loan having thereby been secured as desired, and McCord having taken a deed to the land from John A. Wright as security for the loan.
2. It is only claimed for the plaintiff in error that an equitable *883-estoppel can not be urged on the trial of a claim case, unless the pleadings so authorize. We do not agree with this contention. The only issue which was raised in this case was raised by the •claimant, and the only question with which he was concerned was whether as to him the land levied on was subject to the execution. No one else had any interest in, or could be bound by, the judgment rendered in the case, except the plaintiff in fi. fa. and ■ the claimant. If as to the claimant the land was subject, that was an end of the case; and this we think could be shown, as was done, without any amendment to the pleadings. It is in cases where for some equitable cause a verdict is to be molded in a claim case that there must be pleadings sufficient to indicate the character of the finding sought, and supported, perhaps, by a proper prayer. But where the naked question is whether the land levied on is subject to the legal process which has seized it, and this issue is raised upon an ordinary claim proceeding, we know of no reason why there should be separate pleadings alleging that the land is subject because the claimant is estopped from asserting his title. Proof of such estoppel determines the issue in favor of the plaintiff.

Judgment affirmed.


All the Justices concurring.